Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 8/28/2020.  Claims 1-10 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2021/0226797 A1 to Choi (“Choi”).

In regards to claim 1, Choi discloses the following limitations:

a mobile agent installed on a mobile device of a user, acquiring user authentication information for authenticating the user, and generating an authentication request message including the device authentication information received from the device authentication agent and the user authentication information; and an authentication server generating authentication information for verification corresponding to each of the device authentication information and the user authentication information included in the authentication request message to compare coincidence of the authentication information for verification and determining whether the IoT device and the user are authentic. (Choi discloses a system and method of authenticating by a server an IOT device and a user where the mobile device sends biometric user information for authenticating the user and the authentication information from the IOT device to a authentication server for verification. See at least ¶¶ 0002, 0150-0156 claims 1-2, Figures 9A-10B)
Furthermore, the Applicant is reminded that the expression describing the request, specifically, “authentication request message including...” and, " generating authentication information for verification…information included in the authentication request message " represent non-functional descriptive material since the recited characteristics of these limitations are not processed to carry out any positively recited steps or functions. As stated in MPEP 2111.05, where the claim is directed to "conveying a message or meaning to a human reader independent of the intended .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2021/0226797 A1 to Choi (“Choi”), in view of United States Patent Application Publication No. 20160270054 A1 to Kim et al. (“Kim”).

In regards to claim 2, Choi does not appear to specifically disclose the following limitations:
wherein the communication module is a beacon communication module, and the device authentication agent inserts identification information usable for identifying the corresponding IoT device and the device authentication information into a beacon message and wirelessly broadcasts the beacon message.
The Examiner provides Kim to teach the following limitations:
wherein the communication module is a beacon communication module, and the device authentication agent inserts identification information usable for identifying the corresponding IoT device and the device authentication information into a beacon message and wirelessly broadcasts the beacon message. (Kim teaches a system and method for identifying an IOT device by which the IOT device broadcasts device ID information.  See at least Figure 8 and ¶¶ 0107-0110)
therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Choi the teachings of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 3, Choi does not appear to specifically disclose the following limitations:
 wherein the device authentication information is inserted into at least one of a major field and a minor field which follow a data field area in which a UUID as a beacon unique value is inserted into the beacon message.
The Examiner provides Kim to teach the following limitations:
wherein the device authentication information is inserted into at least one of a major field and a minor field which follow a data field area in which a UUID as a beacon   (Kim teaches a system and method for identifying an IOT device by which the IOT device broadcasts device ID information.  See at least Figure 8 and ¶¶ 0107-0110)
therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Choi the teachings of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 4-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/A. Hunter Wilder/Primary Examiner, Art Unit 3627